Citation Nr: 1004106	
Decision Date: 01/27/10    Archive Date: 02/16/10	

DOCKET NO.  05-39 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for mixed migraine/cluster headaches.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to 
October 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June 2005 and December 2007 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, as well as a January 2007 decision by the 
VARO in Cheyenne, Wyoming.

This case was previously before the Board in November 2008, 
at which time it was remanded for additional development.  
The case is now, once more, before the Board for appellate 
review.

The appeal as to the issue of a total disability rating based 
upon individual unemployability is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify you if further action is required on your 
part.


FINDING OF FACT

With the resolution of all reasonable doubt in his favor, 
since service connection has been in effect, the Veteran's 
service-connected mixed migraine/cluster headaches are 
presently characterized by very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.


CONCLUSION OF LAW

Effective March 3, 2004, the criteria for an initial 50 
percent evaluation for service-connected mixed 
migraine/cluster headaches have been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.3, 4.124(a), and 
Part 4, Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of a hearing before 
the undersigned Veterans Law Judge in September 2008, as well 
as service treatment records, and VA treatment records and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, 
and what the evidence in the claims file shows, or fails to 
show, with respect to that claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an initial evaluation in 
excess of 30 percent for service-connected mixed 
migraine/cluster headaches.  In pertinent part, it is 
contended that current manifestations of that disability are 
more severe than presently evaluated, and productive of a 
degree of impairment sufficient to warrant the assignment of 
a 50 percent schedular evaluation.

In the case at hand, in a rating decision of June 2005, 
service connection and a noncompensable evaluation for mixed 
migraine/cluster headaches was granted effective from March 
3, 2004, the date of receipt of the Veteran's original claim 
for service connection.  The Veteran voiced his disagreement 
with the assignment of that noncompensable evaluation, with 
the result that, in a rating decision of January 2007, the RO 
granted a 30 percent evaluation for service-connected mixed 
migraine/cluster headaches, once again effective from March 
3, 2004, the date of receipt of the Veteran's original claim.  
The Veteran continued his disagreement with that award of 
benefits, and the current appeal ensued.

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 
(2009).

Where, as in this case, an appeal stems from an initial 
rating, VA must frame and consider the issue as to whether 
separate or "staged" ratings may be assigned for any or all 
of the retroactive period from the effective date of the 
grant of service connection to a prospective rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the present case, during the course of VA outpatient 
treatment in May 2001 and July 2002, it was noted that the 
Veteran had been experiencing migraine headaches 2 to 3 times 
a week, for which he used Naprosyn.

At the time of subsequent VA outpatient treatment in early 
June 2004, the Veteran gave a history of chronic headaches 
since 1990, for which he had tried various different types of 
medications.  According to the Veteran, his headaches varied 
in location, at times being unilateral, and at other times, 
"all over."  Reportedly, the Veteran's headaches occurred 
from 3 to 4 times per day, and about 3 times per week.

During the course of subsequent VA outpatient treatment 
approximately two weeks later, the Veteran complained of 
right-sided migraine headaches, with a sensation of pressure 
on the top of his head as if something were going to "pop 
out."  According to the Veteran, his headache pain radiated 
into his eyes and ears, and was accompanied by some nausea, 
though with no emesis.  Reportedly, the Veteran had been seen 
approximately a week earlier by a neurologist, who had 
started him on Nortriptyline.  According to the examiner, the 
Veteran was not a "real good historian" insofar as the 
medication he had been taking.  Further noted was that it was 
unclear whether the Veteran had ever been tried on 
Tryptophan.  According to the examiner, while there was 
evidence that the Veteran had been tried on Verapamil, it was 
unclear whether he had actually taken it.

On physical examination, cranial nerves II through XII 
appeared to be normal, though the Veteran's grip strength was 
faint, which is to say, weaker than that of a small child.  
When it was explained to the Veteran that migraine headaches 
did not affect grip strength, he proceeded to give a 4+, 
almost 5+ grip bilaterally in both upper extremities.  The 
pertinent diagnosis noted was possible migraines, though the 
examiner suspected that the Veteran was primarily 
malingering.  Certainly, at the very least, he was 
exaggerating his symptoms.  Reportedly, though the Veteran 
was given Zolmitriptan, he refused to take that medication in 
the clinic, and left against medical advice.

During the course of a VA examination for an unrelated 
medical problem in May 2005, the Veteran indicated that he 
took 12 Naprosyn per day for his severe headaches.  
Accordingly, the veteran was advised to discuss this with his 
primary health care provider.  Significantly, the Veteran 
indicated that he had already been advised to take less 
medication.

At the time of a VA examination for compensation purposes in 
November 2006, it was noted that the Veteran's claims folder 
was available, and had been reviewed.  When questioned, the 
Veteran indicated that he took 500 milligrams of Naproxen by 
mouth twice a day as needed "for pain and inflammation."  
Reportedly, the Veteran was currently being seen for a mixed 
migraine/cluster headache disorder.  When further questioned, 
the Veteran complained of daily headaches which lasted 
anywhere from 1 to 2 hours.  Reportedly, these headaches 
occurred 3 to 4 times a day and approximately 3 times per 
week, and were "prostrating" in severity.  According to the 
Veteran, his headaches resulted in "incapacitating episodes" 
6 to 7 times per week, which "never stopped for several 
hours."  The Veteran described his headaches as "pounding," 
"throbbing," and severe in nature, accompanied by a dull 
pressure on the top of his head.  The pertinent diagnosis 
noted was of mixed migraine/cluster headaches, currently 
being treated with "symptomatic medication."

On subsequent VA neurologic examination in July 2007, it was 
once again noted that the Veteran's claims folder was 
available, and had been reviewed.  When questioned, the 
Veteran described his headaches as "10 out of 10" and 
"lasting every day."  Reportedly, the Veteran also 
experienced bilateral sinus headaches accompanied by some 
dizziness, which were likewise "10 out of 10," but helped by 
allergy medication.  According to the Veteran, his migraine 
headaches were characterized by photophobia, bilateral 
temporal throbbing, nausea, and scintillations, as well as 
scalp pain, watery eyes, and neck pain.  Reportedly, the 
Veteran experienced the aforementioned scintillations once 
every three months, at which time they were accompanied by 
visual changes and blurry vision.  When further questioned, 
the Veteran indicated that his headaches occurred 3 to 4 
times per day, though it was unclear how often those 
headaches were prostrating.

On physical examination, there was evidence of bilateral 
occipital neuralgia and temporalis muscle tension, with some 
tenderness to palpation, though with no evidence of sinus 
tenderness.  Facial sensation and expression were 
symmetrical, and the Veteran's uvula and tongue were in the 
midline.  At the time of examination, the Veteran raised his 
palate symmetrically, and a "shoulder shrug" was 5 out of 5.  
Motor tone and bulk were within normal limits, and power was 
described as full bilaterally, with the exception of 
breakaway weakness on the left hamstring due to a knee 
injury, and some breakaway weakness of the left extensor 
hallicus longus, which was 4+ out of 5.  Vibratory and joint 
position sense were intact, as was pinprick throughout.  At 
the time of examination, the Veteran exhibited a negative 
Romberg test.  The clinical assessment was of classical 
migraine headaches, with a cluster component and tension 
headaches, with sinus headaches which had now collectively 
become chronic daily headaches secondary to chronic 
nonsteroidal anti-inflammatory drug use for back and headache 
pain.  In the opinion of the examiner, from the available 
records and from speaking to the Veteran, it was apparent 
that the Veteran had not pursued optimal medical management 
for his migraine headaches.  Further noted was that, with 
further medical management, it was possible that the 
Veteran's functional impairment would improve considerably.  

At the time of a recent VA neurologic examination in March 
2009, it was noted that the Veteran's claims folder was 
available, and had been reviewed.  Neurologic evaluation 
revealed the Veteran to be alert and oriented to person, 
place, time, and situation.  Cranial nerves II through XII 
were intact, with the exception of some exotropia in the left 
eye.  Motor evaluation was 5/5 proximately and distally 
bilaterally, while sensory examination as evaluated with 
light touch and pinprick was within normal limits.  At the 
time of examination, deep tendon reflexes were 2+ and 
symmetrical bilaterally, and the Veteran's gait was normal.  
The pertinent diagnosis noted was mixed headaches with 
components of migraines and cluster.

According to the examiner, the Veteran experienced headaches 
5 to 7 days per week, with generally 3 attacks during the 
day, each one lasting from 3 to 5 hours.  On a typical day, 
the Veteran awakened at 7 in the morning with a headache, 
which lasted until noon.  Reportedly, the Veteran experienced 
a "headache-free" interval or one with only a mild headache 
for approximately 2 to 3 hours, during which time he 
attempted to take care of routine chores.  However, he 
typically experienced another attack around 2:30 to 3:00 p.m. 
in the afternoon which lasted from 3 to 5 hours, with another 
attack around 9 p.m.  According to the Veteran, he went to 
bed around midnight "with a headache," and awakened in the 
morning around 7 a.m., once again, with a headache.  The 
Veteran indicated that he was unable to perform any 
activities during a headache attack except to use the 
restroom.  According to the Veteran, his headaches were 
throbbing, and "10 out of 10," with associated nausea, 
photophobia, phonophobia, and dizziness, as well as 
occasional episodes of blurred vision and vomiting.  
Reportedly, the Veteran was unable to drive or perform any 
activities during a headache attack.  According to the 
Veteran, he did not participate in any activities secondary 
to his headaches, and was currently on Naprosyn, though with 
only partial relief of symptoms.  According to the examiner, 
the Veteran had tried several medications, though these 
medications had proven ineffective.  In the opinion of the 
examiner, based on a review of examination findings and the 
Veteran's history, the Veteran suffered from "very frequent, 
completely prostrating and prolonged attacks of 
migraine/cluster headaches which were productive of severe 
economic inadaptability."  Significantly, while the Veteran 
reported being compliant with his medication, he further 
indicated that he had been unable to see his primary medical 
provider frequently for his headaches, inasmuch as he was 
unable to drive when he had a headache attack.

Pursuant to applicable law and regulation, the 30 percent 
evaluation currently in effect contemplates the presence of a 
service-connected headache disorder characterized by 
prostrating attacks occurring on average once a month over 
the past several months.  A 50 percent evaluation, under 
those same laws and regulations, requires evidence of a 
headache disorder characterized by very frequent completely 
prostrating and prolonged attacks which are productive of 
severe economic inadaptability.  38 C.F.R. § 4.124(a) and 
Part 4, Code 8100 (2009).

The Board notes that, where there is a question as to which 
of two evaluations apply, the higher evaluation will be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  

Moreover, when after careful consideration of all procurable 
and assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2009).

As is clear from the above, there remains some considerable 
ambiguity regarding the severity of the Veteran's service-
connected headache disorder.  More specifically, on various 
occasions, the Veteran has been described as exaggerating his 
headache-related symptomatology, while on other occasions, he 
has appeared to be malingering.  Nonetheless, based on a 
review of the entire evidence of record, the Board is of the 
opinion that the overall picture of the Veteran's service-
connected headache disorder is one of very frequent, 
completely prostrating and prolonged attacks which are 
productive of severe economic inadaptability.  As of the time 
of the most recent VA neurologic examination in March 2009, 
the examiner (who had reviewed the entire claims folder and 
examined the Veteran) was of the opinion that the Veteran 
did, in fact, suffer from "very frequent, completely 
prostrating and prolonged attacks of migraine/cluster 
headaches which were productive of severe economic 
inadaptability."  Under the circumstances, and with the 
resolution of all reasonable doubt in the Veteran's favor, 
the Board is of the opinion that an initial 50 percent 
evaluation is in order for the Veteran's service-connected 
mixed migraine/cluster headache disorder.

The provisions of 38 U.S.C.A. § 3.321(b)(1) have also been 
considered.  Section 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  An extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the Veteran asserts that he is incapacitated at 
times because of his severe migraine headaches, he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings 
to warrant extraschedular consideration due solely to his 
migraine headaches disability.  The Veteran has not required 
frequent periods of hospitalization for migraines and his 
treatment records are void of any finding of exceptional 
limitation due to migraines beyond that contemplated by the 
schedule of ratings.  The Board does not doubt that 
limitation caused by migraine headaches has an adverse impact 
on employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Consequently, the Board 
finds that the maximum schedular evaluation assigned 
adequately reflects the clinically established impairment 
experienced by the Veteran and a higher rating must be 
denied.

In reaching this determination, the Board has given due 
consideration to the various provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), as the provisions of 
that Act impose obligations on VA in terms of its duty to 
notify and assist claimants.  However, in the case at hand, 
the Veteran has been awarded the requested 50 percent 
evaluation for his service-connected headache disorder, which 
evaluation, it should be noted, represents the maximum 
schedular evaluation available for service-connected migraine 
headaches.  Under the circumstances, and given the favorable 
disposition in this case, any further discussion of the 
Veterans Claims Assistance Act of 2000 is unnecessary. 


ORDER

Effective March 3, 2004, an initial 50 percent evaluation for 
service-connected mixed migraine/cluster headaches is 
granted, subject to those regulations governing the payment 
of monetary benefits.


REMAND

In addition to the above, the Veteran in this case seeks 
entitlement to a total disability rating based upon 
individual unemployability.  In pertinent part, it is 
contended that, due exclusively to the Veteran's service-
connected disabilities, and, in particular, his service-
connected low back, right knee, headache, and bilateral lower 
extremity disabilities, he is precluded from engaging in any 
form of substantially gainful employment.  

In that regard, in a rating decision of December 2007, the RO 
denied entitlement to a total disability rating based upon 
individual unemployability.  The Veteran subsequently voiced 
his disagreement with that denial of benefits, with the 
result that, in July 2008, there was issued a Statement of 
the Case on the issue of entitlement to a total disability 
rating based upon individual unemployability.  Significantly, 
the Veteran has yet to file his Substantive Appeal on the 
issue of entitlement to a total disability rating based on 
individual unemployability.  Nonetheless, pursuant to the 
recent holding of the United States Court of Appeals for 
Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 
(2009), where (as in this case) the Veteran, as part of his 
increased rating claim, asserts that he is unemployable due 
in part to the disability for which an increased rating is 
sought, a claim for total disability based upon individual 
unemployability is "part and parcel" of that increased rating 
claim.  Significantly, service connection is currently in 
effect for low back pain syndrome, mixed migraine/cluster 
headaches, right knee strain, tinnitus, chronic obstructive 
pulmonary disease, the postoperative residuals of a perianal 
abscess, and bilateral lower extremity radiculopathy.  
However, with the exception of the aforementioned mixed 
migraine/cluster headache disorder, the Veteran last 
underwent VA examinations for compensation purposes in 2007, 
almost 3 years ago.  Moreover, the Veteran is now in receipt 
of a 50 percent evaluation for his service-connected mixed 
migraine/cluster headache disability.  Under the 
circumstances, the Board is of the opinion that additional 
development of the evidence is necessary prior to a final 
adjudication of the Veteran's claim for a total disability 
rating based upon individual unemployability.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent VA examination of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA examinations by appropriate 
specialists in order to more accurately 
determine the current severity of his 
service-connected low back pain, mixed 
migraine/cluster headaches, right knee 
strain, tinnitus, chronic obstructive 
pulmonary disease, postoperative 
residuals of a perianal abscess, and 
bilateral lower extremity radiculopathy.  
The RO/AMC is advised that the Veteran 
must be given adequate notice of the date 
and place of any requested examinations, 
and a copy of all such notifications must 
be associated with the claims folder.  
The Veteran is to be advised that failure 
to report for a scheduled VA examination 
or examinations without good cause may 
have an adverse effect on his claim.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether, 
due exclusively to the Veteran's service-
connected disabilities, he is precluded 
from engaging in all forms, including 
sedentary forms, of substantially gainful 
employment consistent with his education 
and occupational experience.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination report(s).

3.  The RO/AMC should then review the 
Veteran's claim for a total disability 
rating based upon individual 
unemployability.  Should the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of the most recent SSOC in November 2009.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


